Per Curiam:

Appellant specially appeared in this action for breach of contract to contest jurisdiction based on improper service of process. The trial judge found service was proper. We reverse.
*389Ohio Gear (appellant) is a division of Household Manufacturing, Inc., a Delaware corporation authorized by the Secretary of State to transact business in South Carolina. Household Manufacturing’s registered agent for service of process is C. T. Corporation System.
Respondent personally served the manager at the Ohio Gear plant in Liberty, South Carolina, in January 1984. Respondent also forwarded a copy of the summons and complaint to the Secretary of State for service. No attempt was made to serve Household’s registered agent. The only issue on appeal is whether service was improper because it was not made upon the registered agent.
South Carolina Code Ann. § 15-9-240(a)(Supp. 1984) provides for service of process on the registered agent of a foreign corporation. Subsection (b) allows service on the Secretary of State only if the foreign corporation has no registered agent as required by § 33-5-40 (Supp. 1984), or if the registered agent cannot be found at the registered office, or if the corporation’s certificate of authority has been suspended or revoked. Because none of these circumstances exists here, service should have been made upon the registered agent.1
Accordingly, the order of the lower court is
Reversed.

 We express no opinion whether Rule 4(d)(3), SCRCP, would change the result in a similar case.